TANNER, P. J.
These are petitions in four compensation cases in which the petitioner seeks to recover for his services to injured employees.
He testified that he sent written notices to these different companies within seven days of beginning' the treatment of the injured employees, and also testifies that he made an entry to that effect on his books.
The different employees of the respondent companies testify that they have a regular procedure for noting the reception of such notices and forwarding the same to the insurance companies, but that their records show no reception of these notices. Different employees of the insurance companies also took the stand and testified that they have a system of records of the reception of such notices and that the records show no reception of any such notices.
On this evidence we are in doubt as to the reception of the notices by the different defendants and, therefore, are obliged to say that the petitioner has not proven his case by a fair preponderance of the evidence.
The petitions are therefore denied and dismissed.